Case 4:15-cv-01283 Document 374 Filed on 08/22/19 in TXSD Page 1 of 2
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                 August 22, 2019
                                                                David J. Bradley, Clerk
Case 4:15-cv-01283 Document 374 Filed on 08/22/19 in TXSD Page 2 of 2
